Citation Nr: 9918243
Decision Date: 06/30/99	Archive Date: 09/09/99

DOCKET NO. 97-29 215A              DATE JUN 30, 1999

On appeal from the Department of Veterans Affairs Regional Office
in Waco, Texas

THE ISSUE

Waiver of recovery of loan guaranty indebtedness of $13,309.95,
plus interest.

WITNESS AT HEARING ON APPEAL

The veteran 

ATTORNEY FOR THE BOARD 

J. Johnston, Counsel 

INTRODUCTION 

The veteran had active service from September 1966 to June 1970.

This matter comes before the Board of Veterans' Appeals (Board) on
appeal from an April 1997 waiver decision issued by the Houston,
Texas, Department of Veterans Affairs (VA) Regional Office
Committee on Waivers and Compromises (RO), which found that the
veteran had exercised bad faith in the creation of the loan
guaranty indebtedness at issue, and that he was therefore not
eligible for waiver of recovery of that indebtedness in accordance
with applicable law and regulation. The Board previously remanded
this case in May 1998 for the conduct of a hearing which was
provided by the undersigned at the Waco, Texas, RO in February
1999. The case is now ready for appellate review.

FINDINGS OF FACT

1. All relevant evidence necessary for an equitable disposition of
the appeal has been requested or obtained.

2. There was a default in the veteran's VA guaranteed loan
requiring a foreclosure sale of the subject property, and which
resulted in a loan guaranty indebtedness assessed at $13,309.95.

3. While the veteran contends that he was unable to afford the
monthly mortgage payments at the time of default, the objective
evidence on file supports a conclusion that the veteran stopped
making the required monthly mortgage payments on the subject home
for and after July 1992, despite the fact that he and his co-
obligor spouse were financially able to do so (both the veteran and
his co-obligor spouse were gainfully employed at the time of
default).

4. The veteran and his co-obligor spouse had joint, gross annual
wages for 1992 of $41,340, an amount which was, with financial
responsibility, wholly adequate to make a monthly mortgage payment
on the subject home of approximately $ 1,000.

5. Although the veteran apparently made some effort to sell the
home before foreclosure, he and his co-obligor spouse held over in
the subject home for

- 2 -

approximately 17 months without making any of the required monthly
mortgage payments, and without apparently making any attempt to
rent the home.

6. The veteran's actions in failing to make the monthly mortgage
payments for and after July 1992, at a time when the evidence
demonstrates that he had sufficient income to make those payments,
and holding over in that home for approximately 17 months without
making any apparent effort to rent the home, collectively
demonstrated unfair dealing by an individual seeking to gain
thereby at another's expense, with knowledge of the likely
consequences and which, in fact, resulted in a direct loss to the
Government.

CONCLUSIONS OF LAW

1. There was a loss after default in payments on the property which
constituted security for the loan. 38 U.S.C.A. 5302 (West 1991); 38
C.F.R. 1.964(a) (1998).

2. The veteran's bad faith conduct causing the loan guaranty
indebtedness at issue precludes consideration of waiver of recovery
of that indebtedness a matter of law. 38 U.S.C.A. 5302 (West 1991);
38 C.F.R. 1.964, 1.965(b)(2) (1998).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran's claim is well grounded within the meaning of 38
U.S.C.A. 5107(a), in that it is plausible. All of the facts have
been developed as far as practicable, and no further assistance is
necessary to comply with the duty to assist. Id.

Facts: In August 1988, the veteran and his spouse applied to VA for
a loan guaranty on the purchase of a home on Mustang Trail in
Kingwood, Texas (hereinafter, the subject home). The application
was based upon the veteran's income alone, and his spouse had no
apparent individual earnings. The veteran's

- 3 -

financial background and employment history was investigated and
found to be satisfactory. He was and had been employed with an
insurance company, and was paid on the basis of commissions for
sales completed. His employer reported that the veteran received
gross commissions for 1987 of $33,800, and had received gross
commissions by August 1988 of $38,584. His probability of continued
employment was excellent. At the time of loan origination in
September 1988, the veteran was noted to earn $3,542 per month in
gross wages and, in consideration of all other outstanding
obligations, it was determined that he was a satisfactory credit
risk for the purchase of the subject home. The application was
approved and, in September 1988, the veteran purchased the subject
home with a VA guaranteed loan of $ 82,315 at 10.5 percent interest
for 30 years, with a payment for principal and interest of $753,
and a payment for principal, interest, taxes, and insurance of $944
monthly. While the guaranteed loan was approved based upon the
veteran's income alone, his spouse was made a co-obligor on all
loan documents in accordance with standard procedure for such
loans.

All monthly mortgage payments on the subject home were apparently
made in a satisfactory manner, although the loan history shows that
payments were occasionally late, resulting in late charge
assessments. In July 1992, the lender issued a Notice of Default
and Intention to Foreclose, indicating that no monthly mortgage
payment on the subject home had been received for May 1992. The
property was still occupied by the original borrower. At this time,
due to increases in annual taxes and insurance, the monthly
mortgage payment had increased to $1,033. However, one week later,
this default was cured. In November 1992, the lender issued another
Notice of Default and Intention to Foreclose, indicating that no
payment had been made for July 1992. The property was occupied by
the original borrower. The outstanding loan balance was in excess
of $80,000.

In October 1992, VA wrote a letter to the veteran and his spouse
indicating that they had been informed by the lender of the
delinquency on the mortgage payments. VA had been unable to contact
them by phone, and hoped that they brought their mortgage payments
current. It was requested that if they had not done so, they should
contact the lender to discuss the problem. If resolution with the
lender was

- 4 -

not completed, the veteran was requested to contact VA for
assistance. The veteran was informed that it might be necessary for
him to attempt to sell the property to avoid the possibility of a
foreclosure sale. It was reported that the veteran's spouse had
begun working in February 1991. The veteran claimed that the
default was due to a curtailment of his income. In February 1993,
the veteran and a VA employee discussed the veteran's default by
telephone, and the veteran provided his financial status, which was
documented on a loan service report. He reported monthly expenses
of $2,376 per month, which included his monthly mortgage payment.
Total monthly income was $3,480, and it was then indicated that
there was $1,104 left over each month after payment of all
outstanding monthly expenses, including the mortgage payment.

In March 1993, the lender notified VA that the Internal Revenue
Service (IRS) had placed a lien on the veteran's subject home
totaling "$13,597.99." Foreclosure was then scheduled for April
1993. There is evidence on file that VA twice considered 44
refunding" on the veteran's VA guaranteed loan, and VA requested
that the lender delay foreclosure action to consider such
refunding, but refunding was denied on each occasion because it was
not considered to be in the best interests of the Government,
because the veteran did not meet VA's credit requirements, and it
was also felt there was no valid reason for the underlying default.

In July 1993, the veteran brought a letter to VA indicating that he
would begin new employment around the 1st of August 1993, and he
wanted to know if this would make a difference regarding a previous
refunding denial. In mid August 1993, a VA official called the
veteran's purported new employer to verify employment, and was told
that the veteran did not work there. The employer with whom he had
been since the time of loan origination was contacted, and it was
indicated that he remained employed with them, although he was out
of the office.

The veteran submitted joint income tax forms which indicated a
joint adjusted gross income for 1991 of $59,066. Tax forms for 1992
showed a joint adjusted gross income of $41,340. Schedule A for
1992 indicated that the veteran received a credit for interest on
the subject home of $4,427. That schedule also reported

- 5 -

contributions by cash or check to charity for 1992 of $2,251. The
veteran also submitted a financial statement in March 1993, which
indicated joint, gross monthly income of $3,912, and which also
contained a listing of obligations for consumer credit debt, none
of which was reported as past due. This report also indicated there
was an IRS tax lien against the subject home.

In September 1993, the veteran called a VA official and requested
that foreclosure be postponed so he could sell the subject home. He
said that he did not want to make a threat, but that he would
probably file bankruptcy if foreclosure sale was not postponed.
Several days later, the veteran called a VA official to report that
the home had been listed for sale with a Realtor. In October 1993,
it was reported to VA that the subject home had been listed for
sale for $104,000. It was recorded that any sale had to close
before the November 1993 scheduled foreclosure date. On the I st of
November, 1993, another attempt was made to delay the foreclosure
sale for consideration of an earnest money purchase contract. The
lender, however, would not agree to postpone foreclosure action
again. Foreclosure took place several days later in November 1993.
After application of all costs and proceeds of foreclosure sale,
the lender submitted a claim under loan guaranty to VA, and VA paid
this claim which resulted in the loan guaranty debt of the veteran
and his co-obligor spouse of $13,309.95.

Property inspection and market analysis reports on file indicate
that while the home was in generally good condition, it was
estimated that the cost of repairs to make the home sellable would
approximate $12,000. Repairs subsequently completed, including
fixtures, paint, flooring, heating and air conditioning,
appliances, water heater, patio deck repair, and roofing cost a
total of $10,557. The evidence shows that the veteran and his
spouse held over in the subject home from the time of default until
the time of foreclosure sale, and a property inspection report and
market analysis gives the date of vacancy of the subject home as
"11/19/93."

In March 1997, the veteran requested waiver of the loan guaranty
indebtedness. He pointed out that he had not been informed of his
right to request a waiver of indebtedness until shortly before the
request; otherwise he would have requested it

- 6 -

earlier. He wrote that he had experienced a significant loss of
income through commissions in his employment in selling insurance,
and that his default in making the monthly mortgage payments on the
subject home resulted from an inability to pay those installments
as they became due. He became delinquent both with his VA
guaranteed loan and with other financial obligations. He also had
an IRS debt, and he said that both his and his spouse's wages had
been garnished.

In April 1997, the RO issued the waiver decision presently under
appeal which found that the veteran's actions giving rise to the
indebtedness at issue amounted to bad faith, in that the evidence
showed that the veteran simply stopped making the required monthly
mortgage payments at a time when he had the financial ability to
pay them. Waiver was denied, and the veteran initiated this appeal.

In July 1997, the veteran wrote that he did not default on the loan
because he did not want to continue making the payments, but that
he was not able to make the payments "due to loss of income and
loss of job." In October 1997, the veteran wrote that although his
1992 tax return showed gross income over $40,000, most of his
income, in terms of commissions, was earned before July, and that
income earned during the second half of 1992 was simply not enough
to continue paying his VA mortgage payments and support his family.
He said the loss of income continued into 1993, as evidenced by his
1993 reported income of only $18,000. Because of his loss of sales
he was ultimately asked to leave that employment. He looked for
other work without success, and eventually moved to another town to
get a new job. He said it was at this time that he defaulted on his
credit card debts because he did not have the income to pay them,
and also at this time that he was unable to pay taxes to the IRS,
for which he was then paying monthly installments of $310 (the
veteran submitted evidence demonstrating a monthly payment to the
IRS of $310). He also submitted his Federal tax return for 1993,
which showed joint, adjusted gross income of $18,130. Also
submitted was his spouse's Federal form W2 for 1993 indicating that
she had wages that year of $13,393.

The veteran also submitted two separate consumer credit reports for
1997 and 1998. The credit report from August 1997 indicated a
Federal tax lien, originally filed in

- 7 -

April 1991, for $8,000. This lien was apparently reduced in October
1991 to $5,400. This credit report also contained a significant
other listing of consumer credit debts, many of which were overdue.
However, besides the Federal tax lien by the IRS, only two debts
listed in this report showed original delinquencies prior to the
date of the last uncured default on the subject home in July 1992.
One credit card account with the Bank of New York showed an
original delinquency date of June 1992, with a last payment
reported of May 1993. Another debt to Mervyns showed an original
delinquency from July 1992 of $361. This consumer credit report, as
confirmed in the one submitted from May 1998, corroborates a
significant number of additional consumer credit debts with bank
credit cards and with retail sales outlets.

In February 1999, the veteran testified before the undersigned. In
essence, he generally restated the arguments which he had
previously presented in written form. He also submitted an
additional statement, a copy of a prior statement, and the May 1998
consumer credit report, along with a waiver of initial RO
consideration. He testified that his income in the insurance
business was strictly from commissions, and that this income was
not steady. He stated that he had commissions for 1992 of $22,600,
but that most or all of these commissions were received by him in
the early part of 1992, which caused him to have inadequate income
for payment of his monthly mortgage payments from and after the
time of default in July 1992. He pointed out that his joint income
from 1993 dropped significantly. He was working at all times in
1992 and 1993, except at the time of his move from the subject home
to Longview, Texas, where he was unemployed only from November 1993
to February 1994. His spouse was also employed at this time. He
testified that he did not move out of the subject home until
November 1993. He said that he did try to sell the property, but he
didn't think it was worth the $80,000 that he paid for it. He said
it was listed with a Realtor in Houston. In testimony and in
written statements, the veteran provided his essential argument
that he did not choose to stop making the required monthly mortgage
payments, but that he simply was without sufficient income to make
them at and after the time of default.

8 -


Law and Regulation: A waiver of loan guaranty indebtedness may be
authorized in a case in which collection of the debt would be
against equity and good conscience. 38 U.S.C.A. 5302(b). However,
in determining whether a waiver of recovery of indebtedness may be
granted, the Board must first address the issue of whether fraud,
misrepresentation, or bad faith exits. Such a finding precludes
consideration of waiver of recovery of the debt. 38 C.F.R.
1.965(b). Only one of the three elements (fraud, misrepresentation,
or bad faith) need be shown to preclude consideration of waiver of
recovery of loan guaranty debt. 38 U.S.C.A. 5302(c).

"Bad faith," according to the applicable regulation, "generally
describes unfair or deceptive dealing by one who seeks to gain
thereby at another's expense," and involves conduct which "although
not undertaken with actual fraudulent intent, is undertaken with
intent to seek an unfair advantage, with knowledge of the likely
consequences...." 38 C.F.R. 1.965(b)(2); Richards v. Brown, 9 Vet.
App. 255 (1996).

Analysis: A clear preponderance of the evidence of record in this
case objectively demonstrates that the veteran's collective actions
giving rise to the loan guaranty debt at issue constitute bad
faith. The veteran and his co-obligor spouse qualified for the VA
home loan guaranty on the subject home in 1988 on the basis of the
veteran's sole income, with the same insurance company that he was
employed with at all times relevant to this appeal. His sole income
with that company in 1987 was $33,800 and, by August 1988 was
$38,584. With no apparent financial assistance from his spouse, the
veteran is shown to have been able to make the required monthly
mortgage payments on the subject home from the time of loan
origination in September 1988. While there were occasional late
payments made, all defects were cured, until no payment was
ultimately received for July 1992, and for any month thereafter.

Clear objective evidence on file shows that the veteran and his co-
obligor spouse had joint adjusted gross income for 1992 of $41,340.
In consideration of any other additional expenses required for
life's basic necessities, this income clearly was sufficient to
make required monthly mortgage payment for 1992 of $1,033. If the

- 9 -

veteran received the majority of his personally earned 1992 income
of $22,600 earlier in the year, and he testified that his
commission income was intermittent, then it was certainly incumbent
upon him as a prudent homeowner to ensure that he retained
sufficient amounts of that income to make his monthly mortgage
payments. If his earnings from insurance commissions over the past
several years, even since loan origination in 1988, had also been
received in uneven amounts, then he certainly was on notice that
his income was not steady, and that it was necessary for him to
retain sufficient income for lean times.

Additionally, there is no argument or evidence that his co-obligor
spouse received income other than on a routine basis throughout the
year. Accordingly, the veteran's spouse's income for 1992 of
$18,740 would itself have resulted in sufficient monthly income,
after payment of taxes and other ordinarily withheld amounts, to
have made the monthly mortgage payment on the subject home
($18,740, less 22 percent for deductions, equals $14,617, divided
by 12 equals $1,218). Both the veteran and his co-obligor spouse
agreed to indemnify VA for any loss, and both were responsible for
the monthly mortgage payments on the subject home. While it is true
that there is clearly demonstrated a significant loss of income in
1993, the default in this case occurred in July 1992, and the
objective evidence on file shows that there certainly was adequate
income to have made the monthly mortgage payments each and every
month that year. The veteran's principal argument that he and his
co-obligor spouse were simply without sufficient money to pay the
mortgage payments as they became due is without merit, and is
certainly not supported by the objective evidence on file.

Other factors are also relevant in consideration of this appeal.
The Board finds it noteworthy that, following the veteran's default
in July 1992, the evidence shows (and the veteran himself confirmed
in testimony), that he and his co-obligor spouse held over in the
subject home for the next 17 months without making any of the
required monthly mortgage payments. This conduct certainly
describes unfair dealing by one who seeks to gain thereby at
another's expense. There is also a report on file that, on one
occasion, appraisers assigned to evaluate the subject home were
refused access to either the interior or exterior of the home by
the

- 10 -

veteran or other family members. Seventeen months of monthly
mortgage payments at $1,033 totals more than $17,500 in lost
payments to the lender. There is no evidence or argument that the
veteran or his co-obligor spouse attempted to vacate that subject
home, in order that it might rent for all or part of the monthly
mortgage payment, thus mitigating the losses to the lender and to
the Government.

Moreover, while the veteran has indicated that he attempted to sell
the home, the objective evidence on file only indicates that the
home was listed with a Realtor for sale in September 1993, well
over a year after the veteran defaulted in making the monthly
mortgage payments. Additionally, it is indicated that the home was
listed for sale at a price of $104,000, a price which seems
unrealistically high in light of the veteran's later testimony
before the undersigned that he felt that the home wasn't worth the
$80,000 he paid for it. While the veteran did apparently attempt to
obtain "refunding" with VA on two occasions, and did ultimately
list the home for sale with a Realtor, and was in fact in contact
with both the VA and the lender prior to foreclosure, these actions
did not result in mitigation of any of the ultimate losses
sustained by either the lender or the VA.

While the veteran has submitted evidence that he and his co-obligor
spouse had significant other debts, it is clear that the great
majority of these debts consisted of consumer credit obligations,
and there is no evidence that these many thousands of dollars of
obligations arose on account of payment for basic necessities of
life. That is, there is no evidence or argument that these credit
cards were used for absolutely necessary expenses to live. This
significant consumer credit debt and the indebtedness to the IRS
resulting in a tax lien on the subject home, in the absence of any
other explanation, clearly appears to have resulted from
significant financial irresponsibility of the veteran and/or his
co-obligor spouse. However, the only debts shown to have been
outstanding and unpaid at the time or prior to the July 1992
default in payments on the subject home were the Federal tax lien
from 1991, a credit card debt from June 1992, and a Mervyns debt
for $361 from July 1992. Each and every other obligation listed has
an original delinquency date subsequent to the veteran's default on
the subject home. While it is clear from a review of these consumer
credit obligations that they also went unpaid, and that many
resulted

in charge-offs where the debt was essentially written off, this
evidence does not show that the veteran lacked income to pay his
monthly mortgage payments at the time of default.

The veteran has written on several occasions that the default was
because of a loss of income and a loss of employment. A loss of
income sufficient to cause the default in July 1992 is simply not
demonstrated. Moreover, the evidence on file shows that both the
veteran and his spouse were employed at all times at and around the
time of the July 1992 default. It is true that there is
demonstrated a significant loss of income for 1993, although a Form
W2 for the veteran's spouse for 1993 shows that she still earned
$13,393 that year, and the veteran has testified that he earned
$8,750 in commissions that year. The veteran also testified that he
was only without employment from November 1993 through February
1994.

Consideration of all of the evidence on file results in a fair
conclusion that, faced with significant and multiple debts, the
veteran and his co-obligor spouse elected to stop making the
required monthly mortgage payments on the subject home, which had
a substantial Federal tax lien placed against it, in order to
attempt to extricate themselves from their overall financial
situation at the expense of the Government, and while enjoying a
lengthy period of housing at no cost.

The Board concludes that the veteran's actions in failing to make
the required monthly mortgage payments in 1992, at a time when he
and his co-obligor spouse are objectively shown to have had more
than sufficient income to make those payments as they became due,
coupled with the veteran's actions in holding over in the subject
home for 17 months without making any payments, and without
apparently making any significant effort to either rent or sell the
home until late 1993, collectively describes unfair or deceptive
dealing by one seeking to gain thereby at another's expense, and
involves conduct which although perhaps not undertaken with actual
fraudulent intent, was undertaken with intent to seek an unfair
advantage, with knowledge of the likely consequences. The
consequences were certainly spelled out in the original mortgage
and loan documentation, which provided that a failure to make the
payments on the subject home would allow the

- 12 -

lender to foreclose on that home, and to then present a claim under
loan guaranty to VA, which would be required to pay that guaranty
pursuant to the terms of the agreement. Those contractual
obligations required VA to pay to the lender on the veteran's
behalf the sum of $13,309.95. The veteran was also warned of the
consequences in VA's letter to him detailing possible foreclosure
actions. In accordance with the law and regulation described above,
these actions constituted bad faith, and such a finding in creation
of the loan guaranty indebtedness precludes consideration of waiver
of recovery of that debt as a matter of law. 38 U.S.C.A. 5302; 38
C.F.R. 1.964, 1.965.

ORDER

Waiver of recovery of loan guaranty debt of $13,309.95 plus
interest is denied.

D. C. Spickler 
Member, Board of Veterans' Appeals

13 - 

